Opinion by
Kincheloe, J.
The exhibits consisted of three sheets of heavy paper upon which are printed anatomical representations of the human form showing the grain, conformation, and action of the muscles of the body when in different postures and in exercise, with the names of the muscles represented, and diagrams. It was conceded that they are lithographically printed. G. A. 8422 (T. D. 38679) cited. On the record presented and the authority of Sheldon v. United States (4 Ct. Cust. Appls. 42, T. D. 33265) and United States v. Buffalo Society of Natural Sciences (15 id. 1, T. D. 42128) they were held properly classified as charts.